Title: From Thomas Jefferson to Madame de Tessé, 17 October 1787
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de



Paris Octob. 17. 1787.

The last parcel of seeds which I had the honor of sending you, Madam, overburthened you in quantity, and stinted you in variety. I now enclose you a list which has exactly the contrary faults. The  variety is great, the quantities small. In some instances there is not more than one, two, or three grains. Your goodness will pardon this, as you know the difficulties which attend the obtaining supplies of seeds from America. These have been very long detained on their passage. I now send them to your hotel at Paris. The packages are all numbered in correspondence with the list inclosed. The second order of numbers from 1. to 29. are distinguished on the packages by the letter H. meaning the Herbaceous plants. On your return to Chaville I will do myself the honour of paying my respects to yourself, Madame de Tott, and Monsieur de Tessé. Permit me to express here my attachment to them, and to yourself those sentiments of esteem and regard with which I have the honour to be, Madam, your most obedient & most humble servant,

Th: Jefferson

